ORDER
PER CURIAM.
Maurice Cox (“Movant”) appeals the denial of his Rule 24.035 motion for postcon-viction relief without an evidentiary hearing. Movant asserts the motion court clearly erred in denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing because his sentencing counsel was ineffective for failing to obtain *429and present letters or testimony from character witnesses John Holmes and Robert Howell.
We have reviewed the briefs of the parties and the record on appeal and find the motion court did not clearly err. An opinion reciting the detailed facts and restating principles of law would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).